Title: [James Monroe] to James Madison, 25 June 1829
From: Monroe, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Oak hill
                                
                                 June 25. 1829
                            
                        
                        
                        We heard with great regret of your serious indisposition, but were relieved from anxiety, by a letter, some
                            time since, from Mr. Taliaferro, which assured us, that you had nearly recovered, to perfect health. I have been much
                            afflicted by repeated attacks, since we parted last, & by a recent one, which is the third, but am now so far
                            restored, as to entertain a hope, that I shall be able to attend the meeting of the Visitors, at the University, which I
                            understand will be on the 10th of next month. our gd. daughter Hortensia Hay, is engaged to be married to Mr Moyers, of
                            Baltimore, & the union will be formed on the 5th. I propose, if my health permits, to set out on the 7th., in
                            the hope of making your house, on the 8th or 9th, & on the 8th., if possible, to proceed with you, as heretofore,
                            to the university. Be so kind as to drop me a line, to inform me, whether the meeting takes effect, at the time suggested.
                        
                            
                                
                            
                        
                    